PD-1568-15
                       PD-1568-15                             COURT OF CRIMINAL APPEALS
                                                                               AUSTIN, TEXAS
                                                              Transmitted 12/3/2015 4:05:42 PM
                                                               Accepted 12/4/2015 12:49:04 PM
                                                                                ABEL ACOSTA
                                                                                        CLERK
                        NO. ______________

          IN THE TEXAS COURT OF CRIMINAL APPEALS
_______________________________________________________________

              ADOLPH JUNIOR MENJIVAR
                             Appellant

                                v.

                   THE STATE OF TEXAS
                             Appellee
________________________________________________________________

              FROM THE TENTH COURT OF APPEALS
                   CAUSE NO. 05-14-01025-CR

    ON APPEAL FROM THE 291ST JUDICIAL DISTRICT COURT OF
                 DALLAS COUNTY, TEXAS
                TRIAL COURT NO. F1357185-U
        THE HONORABLE JENNIFER BALIDO PRESIDING


          APPELLANT’S MOTION FOR EXTENSION
  OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW


                                     BRUCE ANTON
                                     State Bar No. 01274700
                                     ba@sualaw.com

                                     SORRELS, UDASHEN & ANTON
                                     2311 Cedar Springs, Suite 250
                                     Dallas, Texas 75201
                                     (214) 468-8100 (office)
    December 4, 2015                 (214) 468-8104 (fax)


                                     Attorney for Appellant

                                1
      COMES NOW, ADOLPH JUNIOR MENJIVAR, Appellant herein, and

moves this court to issue an extension of time to file his petition for discretionary

review, and in support thereof would show the court as follows:

                                             I.

      The opinion of the Fifth Court of Appeals in cause number 05-14-01028-

CR, affirming the conviction, was rendered on November 4, 2015.

                                             II.

      The numbers and style of the case in the District Court is No. F1357185U,

State of Texas v. Adolph Junior Menjivar.

                                            III.

      Appellant was convicted of murder.

                                            IV.

      The present deadline for filing the petition for discretionary review in this

matter is December 4, 2015.

                                             V.

      No extensions of time to file the brief were previously requested.

                                            VI.

      The reason for this request is that during the last few weeks counsel has been

working on the following:




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 2
            1.     Application for Certificate of Appealability in John Horn v.
                   William Stephens, case no. 15-50948 in the United States Court
                   of Appeals for the Fifth Circuit.

            2.     Appellant’s Reply Brief in Vincent Dewaynt Johnson v. The
                   State of Texas, case nos. 05-15-00403-CR, 05-15-00404-CR,
                   05-15-00405-CR in the Fifth Court of Appeals of Texas.

            3.     Application for Writ of Habeas Corpus in Ex Parte Enrique
                   Martinez, trial court no. F1153368W in the 363rd Judicial
                   District Court of Dallas County, Texas.


      WHEREFORE, PREMISES CONSIDERED, Appellant requests this court

to grant an extension of time to file his petition for discretionary review until

January 3, 2015.


                                           RESPECTFULLY SUBMITTED,

                                             /s/ Bruce Anton
                                           BRUCE ANTON
                                           Texas State Bar No. 01274700
                                           SORRELS, UDASHEN & ANTON
                                           2311 Cedar Springs #250
                                           Dallas, Texas 75201
                                           (214) 468-8100
                                           (214) 468-8104 (fax)
                                           ba@sualaw.com




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 3
                       CERTIFICATE OF SERVICE

     I do hereby certify that a true and correct copy of the above entitled motion
for extension of time was electronically served to the Dallas County District
Attorney’s Office and to the State Prosecuting Attorney on this 3rd day of
December, 2015.


                                           /s/ Bruce Anton
                                           BRUCE ANTON




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 4